


110 HRES 522 IH: Recognizing the historical and educational

U.S. House of Representatives
2007-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 522
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2007
			Ms. DeLauro (for
			 herself, Mr. Larson of Connecticut,
			 Mr. Shays,
			 Mr. Murphy of Connecticut, and
			 Mr. Courtney) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing the historical and educational
		  significance of the Freedom Schooner Amistad’s 14-month 2007 Atlantic Freedom
		  Tour, and expressing the sense of the House of Representatives that preserving
		  the legacy of the Amistad story is important in promoting multi-cultural
		  dialogue, education, and cooperation.
	
	
		Whereas the 1807 Act of the British Parliament was the
			 first major initiative that abolished the slave trade and began the march to
			 end slavery;
		Whereas, in 1839, 53 Africans were illegally kidnapped
			 from Sierra Leone and sold into the transatlantic slave trade;
		Whereas the captives were brought to Havana, Cuba aboard
			 the Portuguese vessel Tecora, where they were fraudulently classified as
			 native-born Cuban slaves;
		Whereas the African captives were sold to Spaniards Jose
			 Ruiz and Pedro Montez, who transferred them to the coastal cargo schooner, La
			 Amistad;
		Whereas the African captives, while being transferred from
			 Havana, Cuba up the coast in the Amistad, revolted after 3 days and ordered the
			 schooner head east back to their native Africa;
		Whereas, on the evening of the rebellion, the Amistad was
			 secretly directed back west and up the coast of North America, where after 2
			 months the Africans were seized and arrested in New London, Connecticut;
		Whereas the captives were jailed and awaited trial in New
			 Haven, Connecticut, and the case became historic when former President John
			 Quincy Adams argued on behalf of the enslaved Africans before the United States
			 Supreme Court and won their freedom;
		Whereas, in 2007, the Freedom Schooner Amistad will embark
			 on its first transatlantic voyage to celebrate the 200th anniversary of the
			 abolition of the transatlantic slave trade; and
		Whereas the Amistad case represents an opportunity to call
			 to public attention the evils of slavery, the struggle for freedom, and the
			 restoration of human dignity: Now, therefore, be it
		
	
		That—
			(1)the House of
			 Representatives—
				(A)recognizes the
			 historical and educational significance of the Freedom Schooner Amistad’s
			 Atlantic Freedom Tour; and
				(B)encourages the
			 people of the United States to learn about United States history and better
			 understand the experiences that have shaped the United States; and
				(2)it is the sense of the House of
			 Representatives that preserving the legacy of the Amistad should be regarded as
			 a means in fostering multi-cultural dialogue, education, and
			 cooperation.
			
